1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                    ***

6
      SILVIA REGINA LASKO, IMAM KEITH
7     ALAN LASKO, MOSQUE OF THE GOLDEN
      RULE, and WORLDWIDE MINISTRIES OF
8                                                      2:18-cv-01802-JCM-VCF
      ISLAM,
                                                       ORDER
9                          Plaintiff,
10    vs.
11
      CALIBER HOME LOANS, INC., et al.,
                           Defendants.
12

13
            Before the court are Motion for Default Judgment Against Countrywide Home Loans (ECF No.
14
     58) and Motion for Default Judgment Against Caliber Home Loans Inc. (ECF No. 59).
15
            On November 16, 2018, the Court denied Plaintiff’s requests for entry of default against
16
     Countrywide Home Loans and Caliber Home Loans Inc. (ECF No. 60).
17
            Accordingly,
18
            IT IS HEREBY ORDERED that Motion for Default Judgment Against Countrywide Home Loans
19
     (ECF No. 58) and Motion for Default Judgment Against Caliber Home Loans Inc. (ECF No. 59) are
20
     DENIED.
21
            DATED this 19th day of November, 2018.
22
                                                             _________________________
23                                                           CAM FERENBACH
                                                             UNITED STATES MAGISTRATE JUDGE
24

25
